DETAILED ACTION
Election Acknowledged
Applicant's election with traverse of the invention of Group II encompassing claims 6-13 in the reply filed on 12/31/2021 is acknowledged.  The traversal is on the ground(s) that Groups II and III would not pose a serious burden on the examiner as both Group III requires the Group II.   This is considered persuasive and the requirement has been withdrawn. 

Allowable Subject Matter
Claims 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art identified is to Julemont et al. (US 4740327; of record) and Ahmed et al. (US 5981457). Julemont provides a detergent composition comprising a buffered aqueous solution comprising a hypochlorite and an alkyl phosphonic acid ester of the formula:  
    PNG
    media_image1.png
    49
    72
    media_image1.png
    Greyscale
where one or both R groups are C12-20 alkyl groups (see column 4, lines 25-40). However, Julemont fails to disclose or obviate the instant claims because a) Julemont teaches a phosphonic ester rather than a phosphonic acid moiety attached directly to the alkyl/aromatic group via the P of the phosphonic acid group; b) Julemont fails to teach the phosphonic acid moiety as being attached to an aromatic ring, heteroaromatic rings or a C1-10 alkyl group and c) Julemont fails to teach a hypochlorous acid being present in an a concentration of between 50-1000 ppm. Regarding the point of attachment, the phosphonic acid of the instant claims has the following formula: 
    PNG
    media_image2.png
    62
    70
    media_image2.png
    Greyscale
wherein A is an aromatic, heteroaromatic or a C1-10 alkyl group. As was noted above, the P of the instant phosphonic acid compound is attached directly to A (the aromatic/heteroaromatic/alkyl) group rather than through an O as an ester linkage. Ahmed has similar deficiencies as Julemont in obviate/disclosing the instant claims. Taking this difference together with the other noted deficiencies, the invention as claimed is seen as novel and nonobvious. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/KYLE A PURDY/Primary Examiner, Art Unit 1611